Title: From Benjamin Franklin to William Hodgson, 14 February 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear sir
Passy, Feb. 14. 1780.
I have this Moment received your favour of Jany. 28. I had written to you the 20th. of the same Month, and enclosed a second passport for Morlaix. I hope to hear of its being come to hand, tho’ it was not when you wrote. I have written also lately to Mr. Hartly and Mr. Digges on the subject of our Prisoners.— I shall give Orders this Day for the sending away in the English Cartel the Happy, now at L’Orient 48. English Prisoners, brought in there by the Black Prince. If all our People are directly sent over, it may be depended on that an equal Number of English shall be return’d.— Our agent at Morlaix is Mr. Pitot, Merchant there. If I do not hear before next Post that my Letter to you came to hand I shall send a Copy. I shall also send you a 100£ Bill to be disposed of in relieving the most Distrest among our confin’d Contrymen who were to have been exchang’d for the English carried into holland, and I have not yet learnt how that Matter came to be mismanag’d. At present I have only time to add, that I am, with great and sincere Esteem.
Mr Hodgson.
